Whereupon the decree of the Chancellor was unanimously affirmed.
The case of Root v. Stuyvesant may, therefore, be considered as one of that class which, if not expressly overruled, yet “ stands upon its own peculiar circumstances," like that of Murray v. Riggs, 15 J. R. 571. Unless the courts are to be constituted testators-general of all who attempt to dispose of their estates by devise, its doctrine is not likely to be ever again applied to any other than that identical will, for which it has become a rule of property among the parties and those claiming under them. In all others, its principle has since been, and it is hoped will continue to be disregarded, as it was in the following case before the Court of Errors, involving the same general question how far a trust created for purposes, of which some are good, and others void, by the statute of trusts can be supported as to the legal purposes for which the trust was created ?